The appellant sued the appellee to recover the sum of $750 as the balance due on a promissory note and to foreclose a mortgage on an automobile and three bales of cotton. In its petition the appellant alleged that the value of the mortgaged property was, in the aggregate, $900. The defendant pleaded general and special defenses, but failed to plead in abatement that the subject-matter of the suit was beyond the jurisdiction of the county court, or that the value of the mortgaged property had been falsely and fraudulently represented to be less than it really was. During the trial, and over the appellant's objection, the defendant offered evidence for the purpose of showing that the property covered by the mortgage exceeded in value the sum of $1,000. He thereafter moved the court to dismiss the case for want of jurisdiction based upon that testimony. That motion was sustained and the cause was dismissed.
This was error. The jurisdiction of the county court in such cases must be determined by the pleadings. If the pleadings of the plaintiff state a case which is within the jurisdiction of that court, and the defendant wishes to raise the question of jurisdiction when that must be determined by the value of the property, he must do so by a plea in abatement, charging that the value has been falsely and fraudulently alleged to be different from what it actually is, in order to confer jurisdiction upon the court. That question has been previously decided by this and other courts, and it is necessary only to refer to the cases so holding. Cisco Oil Mill Co. v. Van Geem, 166 S.W. 439; Brown v. Green, 204 S.W. 357; New Fenfield Town Site Co. v. King, 204 S.W. 788. Many other cases might be cited which are to the same effect, but these, we think, are sufficient.
The judgment of the county court will therefore be reversed, and the cause remanded.